In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
SYLVIA TURLO,                        *
                                     *      No. 13-729V
                  Petitioner,        *      Special Master Christian J. Moran
                                     *
v.                                   *      Filed: January 4, 2016
                                     *
SECRETARY OF HEALTH                  *      Attorneys’ fees and costs
AND HUMAN SERVICES,                  *
                                     *
                  Respondent.        *
******************** *
Ronald C. Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for
petitioner;
Althea W. Davis, United States Dep’t of Justice, Washington, DC, for respondent.

                      UNPUBLISHED DECISION AWARDING
                        ATTORNEYS’ FEES AND COSTS 1

      Sylvia Turlo received compensation through the National Childhood
Vaccine Injury Act, 42 U.S.C. §300aa—10 through 34 (2012). Decision, issued
Jan. 12, 2015, 2014 WL 674431. She now seeks an award of his attorneys’ fees
and costs. She is awarded $30,382.05.

                                              ***

       The present case is similar to other recently decided cases involving the law
firm representing this petitioner. In short, the parties did not agree to a reasonable
hourly rate for the attorneys representing petitioners in the Vaccine Program and
the dispute led to litigation. For a more complete recitation of events, see

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
McCulloch v. Sec'y of Health & Human Servs., No. 09-293V, 2015 WL 5634323
(Fed. Cl. Spec. Mstr. Sept. 1, 2015), and Avchen v. Sec’y of Health & Human
Servs., No. 14-279V (Fed. Cl. Spec. Mstr. Dec. 4, 2015).

      Ms. Turlo presently requests an award of $32,730.60 in attorneys’ fees,
$1,329.95 in attorneys’ costs. The Secretary’s remaining objection concerns the
amount of time the law clerks and attorneys spent.

       The Secretary’s objection that work performed by law clerks and multiple
attorneys duplicated the work the primary attorney performed is well founded.
This results in a deduction of $3,678.50.

      Ms. Turlo is awarded $30,382.05 in attorneys’ fees and costs. This shall be
paid as follows:

   • $30,382.05 representing attorneys’ fees and costs. The award shall be in the
     form of a check made payable jointly to petitioner and petitioner’s attorney,
     Ronald Homer of Conway, Homer & Chin-Caplan, in the amount of
     $30,382.05.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment herewith.

      Any questions may be directed to my law clerk, Shannon Proctor, at
(202) 357-6360.

      IT IS SO ORDERED.

                                            s/Christian J. Moran
                                            Christian J. Moran
                                            Special Master




                                        2